Citation Nr: 0516884	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran originally sought entitlement to service 
connection for hearing loss in March 1953.  His claim was 
denied multiple times thereafter.  The veteran sought to 
reopen his claim for entitlement to service connection for 
hearing loss in July 2000.  The veteran appeared before the 
undersigned Board member at a hearing at the RO in July 2001.  
The veteran's claim was thereafter reopened by the Board.  
The veteran's case was remanded by way of an October 2003 
Board decision.  Service connection was granted for left ear 
hearing loss by way of a rating decision dated in October 
2004.  The issue of service connection for right ear hearing 
loss is again before the Board for appellate review.


FINDING OF FACT

The veteran does not have right ear hearing loss attributable 
to his period of military service.

CONCLUSION OF LAW

The veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while serving in Korea.  A review of the veteran's DD 
214 reflects that he received the Combat Infantryman Badge 
(CIB) while serving during the Korean War.  He also was 
awarded a Bronze Star although it is not clear if the award 
was for combat valor.  

The veteran's service medical records (SMRs) contain the 
veteran's entrance and discharge physical examinations.  The 
August 1950 entrance examination reported no hearing deficit 
and recorded the veteran's hearing as 15/15 for the whispered 
voice test.  The ear canals, external ears and eardrums were 
found to have no significant abnormality.  A treatment entry 
dated in December 1951 noted that the veteran complained of 
deafness.  The right eardrum was noted to be retracted.  The 
veteran's June 1952 discharge examination listed his hearing 
as 15/15 for the whispered voice test; however, the results 
of audiometric testing were also included.  Audiometric 
testing revealed puretone thresholds of 10, 10, 5, and 15 
decibels in the right ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  The examination report noted that the 
veteran complained of impaired hearing for the previous eight 
or nine months.

A statement from S. M. Kirkpatrick, M.D., received in March 
1953, said that the veteran had a service-connected 
disability of hearing loss due to the explosion of a mortar 
shell in Korea.  Another statement, submitted in March 1953, 
was from E. P. Jones, M.D.  He reported that he had treated 
the veteran at intervals for several issues over the previous 
five years.  He said that he noted that the veteran claimed 
to be hard of hearing since June 1951.  At other intervals, 
when seen in the clinic, he did not seem to be hard of 
hearing.  On the last visit he showed difficulty in hearing 
voice and was advised to see a specialist.  

In May 1953 the Army Adjutant General's office responded to 
an inquiry from the RO that records from the combat area had 
not yet been received and that a supplemental report for the 
veteran would be provided once the records were received.  In 
April 1955 a supplemental report was received that said no 
medical records for the veteran were found.  An extract from 
his records was included and it showed service overseas from 
April 1951 to November 1951 and from January 1952 to February 
1952.  The veteran was listed as being assigned to Battery B, 
38th field artillery battalion from September 1951 to 
November 1951 and from January 1952 to February 1952.

A medical certificate submitted by the veteran in September 
1955 shows complaints of pain and deafness in both ears.  The 
veteran also submitted four lay statements from family 
members and friends that attested to him being hard of 
hearing or having a problem with his ears.  Another medical 
certificate from Dr. Jones was received in September 1955.  
The certificate reported the same findings of the veteran 
complaining to be hard of hearing since a mortar shell 
exploded near him in service.  

The veteran submitted a statement from A. E. Mirkinson, M.D., 
in March 1968.  Dr. Mirkinson mainly addressed the veteran's 
stomach-related complaints.  He also said that the veteran 
had a loss of hearing.  The veteran then sought to reopen his 
claim in August 1978.  He submitted a statement from Dr. 
Mirkinson, which did not mention hearing loss, in August 
1978.  The veteran's claim was denied in September 1978 with 
notice provided that same month.  The veteran did not perfect 
an appeal of the denial.

Associated with the claims file are VA outpatient treatment 
reports dated from September 1999 to July 2000.  The reports 
reflect that the veteran had hearing loss by history.  The 
reports do not reflect any treatment for or complaints of 
hearing loss.

The veteran testified at a travel board hearing at the RO in 
July 2001.  He testified that he was near a mortar round that 
exploded, he thought, in September 1951.  He experienced an 
immediate effect on his hearing; he described his hearing as 
dulled by the explosion.  He was finally evaluated in 
December 1951 while on leave to attend a funeral.  The SMR 
entry from December 1951 corroborates that evaluation.  The 
veteran also submitted a statement from Dr. White who said 
that the veteran suffered from a traumatic hearing loss due 
to an explosion during service in Korea.  He testified that 
Dr. White's opinion was based on his review of the veteran's 
SMRs and the several other medical statements of record.

The veteran was afforded a VA audiology examination in April 
2004.  He reported a history of military noise exposure to 
small arms fire, heavy artillery, mortars, grenades, 
helicopters, airplane engines, and tanks.   He reported no 
significant occupational noise exposure after service.  He 
further reported significant recreational noise exposure to 
lawnmowers and gas-powered weed trimmers.  Audiometric 
testing revealed puretone thresholds of 40, 60, 85, 85, and 
90 decibels in the right ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The veteran had a speech 
recognition score of 56 percent for the right ear.  The 
examiner stated that she had reviewed the claims file.  She 
noted the enlistment examination and separation examination 
and the results of the whispered voice test at both 
examinations and the audiogram at the veteran's separation 
examination and discussed the results.  Her conclusion was 
that the veteran had hearing within normal limits in his 
right ear at the time of the audiogram obtained in 
conjunction with his separation examination.  She said that 
the veteran's right ear hearing did not appear to have been 
damaged by an explosion in 1951.  She said that there had 
been significant change in the veteran's hearing since 
service.  She stated that it was not possible to rule out 
some contribution by military noise to the veteran's current 
right ear hearing loss, but his current right ear hearing 
loss was less than likely (less than 50 percent likely) due 
to noise exposure in the military.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2004).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss that met the criteria 
for a compensable rating within one year after service.  The 
veteran's separation examination reflects normal hearing in 
the right ear, as noted by the VA reviewer.  Drs. Kirkpatrick 
and White opined that the veteran's private treatment records 
reflected that he suffered from hearing loss attributable to 
an explosion while the veteran was serving in Korea.  
However, no medical records relied upon by either doctor in 
forming their opinions were submitted.   Furthermore, there 
are no audiograms to document the veteran's hearing loss.  
The VA treatment records reflect no mention of any in-service 
acoustic trauma nor do they reflect any treatment for hearing 
loss.  Other than the veteran's separation examination in 
June 1952, the only audiogram of record is the April 2004 
audiogram obtained at the veteran's VA examination.  

The April 2004 VA audiology examiner reviewed the veteran's 
claims file and the veteran's contentions of exposure to 
acoustic trauma in service.  The examiner opined that while 
the veteran's history of military noise exposure may have 
contributed to his sensorineural hearing loss, his current 
right ear hearing loss was less than likely due to his noise 
exposure in the military.

The veteran has argued that he was exposed to noise in 
service and a mortar explosion while serving in Korea.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has a current right ear 
hearing loss as a result of his service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link current 
disability to military service, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the medical 
opinion evidence provided by the VA examiner is supported by 
audiometric testing and by the examiner's review of the 
entire record, the Board finds that it is of greater 
evidentiary value than the other medical statements of 
record.  Consequently, the Board finds that the preponderance 
of the evidence is against the claim of service connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.  Under the VCAA, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete an application for benefits.  38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(a)(3) (2004).  There is 
no outstanding information or evidence needed to complete an 
application for benefits in this case.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The veteran is claiming service connection for right ear 
hearing loss.  The veteran's claim was denied in August 2000; 
with notice of the rating action provided in September 2000.  
The rating action informed the veteran as to why the claim 
was denied.  The veteran appealed and the veteran's claim was 
reopened by the Board.  The RO wrote to the veteran in March 
2004 and informed him of the evidence/information required to 
substantiate a claim for service connection for hearing loss.  
The veteran was asked to identify any source of evidence that 
VA could assist in obtaining and to submit evidence in his 
possession to the RO.  The veteran's case was remanded by way 
of an October 2003 Board decision.  The RO granted service 
connection for left ear hearing loss in October 2004.   

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection for hearing 
loss.  The veteran was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case SMRs and VA treatment records were obtained and 
associated with the claims file.  The veteran was afforded a 
VA audiological examination.  The Board finds that every 
effort has been made to seek out evidence helpful to the 
veteran.  This includes specific evidence identified by the 
veteran and evidence discovered during the course of 
processing his claim.  The Board is not aware of any 
outstanding evidence and the veteran has not alleged that 
there is outstanding evidence.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


